Filed 11/1/21 In re Gregory E. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re GREGORY E., Jr., a Person
Coming Under the Juvenile Court                                  B311071
Law.
LOS ANGELES COUNTY                                                (Los Angeles County
DEPARTMENT OF CHILDREN                                            Super. Ct. No. 21CCJP00060A)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

GREGORY E., Sr.,

         Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County. Marguerite D. Downing, Judge. Affirmed.
      Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.
                    ________________________
       Gregory E., Sr. (Father) appeals from the juvenile court’s
jurisdictional finding and dispositional order regarding his son,
Gregory E., Jr. (Gregory). Father contends the evidence is
insufficient to support the juvenile court’s finding that he failed
to protect Gregory from Brenda B.’s (Mother’s) substance abuse.
Father also challenges the juvenile court’s removal order and its
finding the Indian Child Welfare Act (ICWA) does not apply.
We affirm.
                              FACTS
       Mother and Father have one child, Gregory. He was born
one month early by emergency C-section in December 2020.
Gregory remained in the NICU for five days because he required
oxygen and additional support. Father was present during the
birth.
       At the hospital, Gregory and Mother both tested positive
for methamphetamine. A referral was made to the Los Angeles
County Department of Children and Family Services (DCFS).
When the DCFS social worker interviewed Mother at the
hospital, Mother admitted to using methamphetamine a total of
five or six times during the pregnancy to deal with pain
associated with urinary tract infections. She last used
methamphetamine a day or two before she gave birth. Mother
began using methamphetamine at 14. At 17, she was diagnosed
with bipolar disorder and depression. Mother reported she kept
her drug use from father, maternal grandmother, and everyone
else during her pregnancy.
       Father has two older children with two other women: a 13
year old who does not live nearby and whom he hardly sees, and
a one year old whom he sees through an informal arrangement
with the child’s mother. Maternal grandmother and others




                                 1
reported Mother takes care of the one year old for Father because
the child’s mother has substance abuse problems. Father denied
knowing Mother used any drugs while she was pregnant, though
he was aware of her history of drug use.
       Father lives with the paternal grandmother. He was
unemployed at the time of Gregory’s birth but had worked as a
security guard. He told DCFS he was unable to financially care
for Gregory himself but believed the maternal grandmother
would be the best person to care for him because the paternal
grandmother was significantly older. Father denied he abused
drugs or alcohol. He admitted he had a prior criminal history of
driving without the owner’s consent. DCFS’s investigation
revealed Father had a long history of drug-related arrests,
however.
       One week after his birth, Father and Mother brought
Gregory home to maternal grandmother’s house. The children’s
social worker was present and asked Father about his arrests for
use and possession of illegal substances. Father admitted he
used methamphetamine three to four years ago but denied he
used with Mother or knew she was using during the pregnancy.
Father agreed to do an on demand drug test but did not show up
for the test.
       On January 7, 2021, DCFS filed a petition alleging Gregory
was a child described under Welfare and Institutions Code
section 300, subdivision (b)(1)1 due to Mother’s substance abuse
and Father’s failure to protect Gregory from Mother’s substance
abuse. At the January 12, 2021 detention hearing, the juvenile

1     All undesignated statutory references are to the Welfare
and Institutions Code.




                                2
court found a prima facie case had been made that Gregory was a
child described by section 300. The juvenile court further found it
would not be detrimental to his safety to release him to Mother
and Father.
      Father did not appear at the detention hearing and denied
knowing about it. However, he committed to participating in all
future hearings regarding Gregory. At an arraignment hearing,
the juvenile court found Father to be Gregory’s presumed father
and ordered “DCFS to provide father with referrals for services
including random drug testing.”
      At the end of January, Mother became concerned about
Gregory’s umbilical hernia because it was very close to his pelvic
region and had grown in size. On February 4, 2021, she brought
him to the emergency room and was told he would need surgery
to repair it.
      On February 9, 2021, Mother tested positive for
amphetamine and methamphetamine. Mother reported she was
“overwhelmed about everything” and asserted she relapsed only
once since giving birth. That weekend, she stayed with a friend.
A removal order was issued for Gregory on February 18, 2021.
The next day, Mother and Father brought him to the DCFS office
together and he was taken into protective custody.
      Throughout the proceedings, DCFS only had sporadic
contact with Father. Social workers left him numerous voice or
text messages that were not returned and unsuccessfully
attempted to visit Father at his home several times. Even when
DCFS was able to reach Father, he missed scheduled
appointments to discuss the allegations in the petition. The
record shows DCFS social workers briefly spoke to him four times
from the time of Gregory’s birth to the adjudication hearing: on




                                3
December 16, 2020, January 28, 2021, February 1, 2021, and
February 19, 2021. Although he agreed to test, Father failed to
show for drug tests on December 16, 2020 and February 8, 2021.
Mother also reported not having any contact with Father from
December 24, 2020 to February 2021. She reported he was upset
to learn she used methamphetamine during the pregnancy,
moved back to live with his mother, and changed his phone
number. She and Father started speaking again in February
2021, and she planned to have Father move in with her while she
got treatment for substance use.
       Both Mother and Father appeared at the March 2, 2021
adjudication and disposition hearing. Mother submitted on the
evidence. Father requested the trial court dismiss him from the
allegations because there was insufficient evidence he knew or
should have known about Mother’s drug use. Father further
argued there were no allegations or evidence that he had a
current substance abuse problem and the burden should not be
placed on him to prove he was not using.
       The court sustained the petition as alleged and removed
Gregory from the parents’ custody under section 361. The court
ordered DCFS to provide reunification services to both Mother
and Father.
       As to Father, the court found: “Given his substance abuse
history, his relationship with the mother, he should have
reasonably known when she was using. [¶] And since he has not
made himself available to the Department, and has been more
than evasive, the court’s concern is he is also using, since he has
not test[ed]. [¶] So given the child’s young age and the positive
tox, the court finds that return to [Father] would be detrimental
to Gregory.” Father was ordered to provide 10 random drug tests




                                 4
and if any were missed or positive, he was to complete a full drug
treatment program and participate in individual counseling.
He was also ordered to participate in parenting courses. The
court further ordered monitored visits for Mother and Father.
       Father timely appealed.
                           DISCUSSION
I.     The Jurisdictional Findings Are Supported By
       Substantial Evidence
       A. Legal Principles
       Under section 300, subdivision (b)(1), the dependency court
may exercise jurisdiction over a child when the child “has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness” as a result of the failure of his or
her parent to “adequately supervise or protect the child.” “[T]he
question under section 300 is whether circumstances at the time
of the hearing subject the minor to the defined risk of harm.”
(In re Rocco M. (1991) 1 Cal.App.4th 814, 824, italics omitted.)
“[P]ast conduct may be probative of current conditions” if there is
reason to believe that the conduct will continue. (Ibid.)
       “ ‘In reviewing the jurisdictional findings . . . , we look to
see if substantial evidence, contradicted or uncontradicted,
supports them. [Citation.] In making this determination, we
draw all reasonable inferences from the evidence to support the
findings . . . of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.’ ” (In re R.T. (2017) 3 Cal.5th 622, 633.) In other words, an
appellate court will look only at the evidence supporting a
finding, and disregard the evidence supporting a contrary
finding. (In re I.W. (2009) 180 Cal.App.4th 1517, 1526,




                                  5
disapproved on a different ground by Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1010, fn. 7.)
       B. Analysis
       Father contends the failure to protect allegation against
him should be dismissed because there was insufficient evidence
that he knew or reasonably should have known Mother abused
drugs during her pregnancy. Father focuses on Mother’s
admission that she hid her substance abuse from everyone during
the pregnancy. Notwithstanding what he knew or should have
known during the pregnancy, substantial evidence supports a
finding Father failed to protect Gregory even after he was told
about Mother’s drug use.
       The record shows Father knew Mother had a history of
substance abuse. He also knew she had relapsed; DCFS advised
him shortly after Gregory was born that Mother had used
methamphetamines during the pregnancy. Father knew Mother
received an emergency C-section. He also knew Gregory was
born one month premature and stayed in the NICU because he
required oxygen and additional support. Yet, Mother reported
she had no contact with Father from December 24, 2020, to
February 2021. Father admitted he had not called Mother or
tried to visit the baby due to an increase in hours at work.
Neither did Father contact DCFS to be apprised of Gregory’s
health and welfare during this time, despite numerous attempts
by social workers to call, text, or visit him.
       In short, Father failed to contact Mother or DCFS about his
son for two months even though he knew Mother had relapsed,
was recovering from an emergency C-section, and had a
premature newborn with health issues. This is substantial
evidence that Father failed to protect Gregory from Mother’s




                                6
substance abuse. (See In re Rocco M., supra, 1 Cal.App.4th at
p. 824 [children of “tender years” face “an inherent risk to their
physical health and safety” if they are not adequately cared for or
supervised].)
      Father contends he did not abandon Gregory but relied on
the court and DCFS to ensure Mother properly cared for Gregory.
Father argues it was reasonable for him to believe that the
court’s detention order releasing Gregory to the parents without
any requirement that Father supervise Mother meant that
Gregory would be safe with Mother alone. We are not persuaded.
      Father was not aware of the detention hearing or the
court’s order until January 28, 2021, when a DCFS adoption
assistant made telephone contact with Father. Prior to that,
Father was alerted to the potential harm to Gregory from the fact
of Mother’s relapse and DCFS’s involvement. Yet, Father did
nothing to maintain contact with Mother or DCFS about his
newborn son. Indeed, Father has failed to point to any
affirmative effort by him to be a presence in Gregory’s life from
December 24, 2020 to February 2021, much less protect Gregory
from Mother’s substance abuse.
      Father does not dispute he failed to cooperate with DCFS
and demonstrated little interest in caring for his son between
December 2020 to February 2021. He instead contends this
evidence meant DCFS improperly placed the burden on him to
demonstrate he could properly and safely care for Gregory.
Not so. His lack of cooperation and disinterest in caring for his
son was evidence of a failure to protect and he failed to rebut that
evidence. The burden of proof remained with DCFS and it met
its burden.




                                 7
II.    Father Forfeited His Challenge to the Removal
       Order
       Father also contests the juvenile court’s dispositional order
removing Gregory from his custody.2 Father contends the finding
of detriment and the removal order were improperly based on
Father’s failure to comply with invalid orders to drug test.
According to Father, the juvenile court acted in excess of its
jurisdiction to order Father to drug test prior to taking
jurisdiction over Gregory. As a result, the juvenile court could
not remove Gregory based on Father’s failure to comply with an
invalid order. Father has forfeited this challenge to the
dispositional order.
       At the adjudication and disposition hearing, Father asked
the court to dismiss the only allegation against him—that he
failed to protect Gregory from Mother’s substance abuse. He
made no request or objection regarding disposition except to say:
“As far as disposition, if the court is inclined to sustain the
petition, [Father] would request a narrowly tailored case plan.
[¶] That if the court were inclined to order testing, [Father]
would [request it] set a certain amount of tests to demonstrate
Father’s sobriety.” When the juvenile court ordered Gregory
removed from both parents, Father did not object or make any
further comment. Accordingly, Father has forfeited the right to
challenge the removal order for failure to object below. (In re
Anthony P. (1995) 39 Cal.App.4th 635, 641; In re Richard K.


2     We note Father only challenges the removal order and no
other part of the juvenile court’s dispositional order, including
that he either have 10 negative drug tests or participate in drug
treatment and counseling.




                                 8
(1994) 25 Cal.App.4th 580, 589–590.) “[C]ourts have taken the
position that if the law does not require the juvenile court to act
in a certain way, the parent bears the responsibility to care for
his or her own interests by asking the court to exercise its
discretion in a manner favorable to the parent. In such
circumstances, the courts have not permitted the silent parent to
argue that the juvenile court erred in not being psychic.” (In re
Lorenzo C. (1997) 54 Cal.App.4th 1330, 1339.)
       Father does not dispute he failed to object to the removal
order. He instead contends the issue is reviewed de novo and not
subject to forfeiture or waiver, relying on In re M.W. (2018) 26
Cal.App.5th 921, 929. In re M.W. is inapposite. It merely holds a
review of legal issues is conducted de novo. (Id. at p. 929.)
It does not mention forfeiture or waiver. Father has failed to
provide any authority that would allow him to challenge the
removal order now.
III. A Proper ICWA Inquiry Was Conducted
       Lastly, Father contends the court and DCFS failed to
conduct a proper ICWA inquiry because they used the wrong
ICWA-020 form. Father asserts there is a newer version of the
ICWA-020 form than the one, revised on March 25, 2020, that
was completed by both parents. Father has failed to show a
newer version of the ICWA-020 form exists and we have not
found one. In any case, the record shows Father consistently
reported to DCFS and the juvenile court he had no Indian
ancestry. On appeal, Father does not claim he or Gregory have
Indian ancestry. Thus, any error is harmless. Reversal is not
required.




                                 9
       A. Applicable Law
       Federal law requires that “[w]hen a court ‘knows or has
reason to know that an Indian child is involved’ in a juvenile
dependency proceeding, a duty arises under ICWA to give the
Indian child’s tribe notice of the pending proceedings and its
right to intervene.” (In re Shane G. (2008) 166 Cal.App.4th 1532,
1538, quoting 25 U.S.C. § 1912(a).) To effectuate this
requirement, California law places on the juvenile court and
DCFS an affirmative and continuing duty to inquire whether a
child is or may be an Indian child. (§ 224.2, subd. (a); In re Isaiah
W. (2016) 1 Cal.5th 1, 10; In re Michael V. (2016) 3 Cal.App.5th
225, 233.) As part of that duty, rule 5.481(a) of the California
Rules of Court (Rule 5.481(a)) requires the juvenile court to order
the parent to provide information about the child’s Indian status
by completing an ICWA-020 form. (Rule 5.481(a)(2)(C).)
       If there is reason to believe an Indian child is involved in
the proceeding, DCFS must make further inquiry regarding the
possible Indian status of the child. (§ 224.2, subd. (e).) This
includes, among other things, gathering information from
relevant family members and contacting tribes that may
reasonably be expected to have information regarding the child's
membership, citizenship status, or eligibility. (§ 224, subd.
(e)(1)–(2).) If the court concludes adequate inquiry and due
diligence were made and there is no reason to know the child is
an Indian child, it may make a finding that ICWA does not apply.
(§ 224.2, subd. (i)(2).)
       “ ‘The juvenile court must determine whether proper notice
was given under ICWA and whether ICWA applies to the
proceedings. [Citation.]’ [Citation.] When . . . the facts are
undisputed, we review independently whether the requirements




                                 10
of ICWA have been satisfied. [Citation.] However, we review the
juvenile court’s ICWA findings under the substantial evidence
test . . . .” (In re A.M. (2020) 47 Cal.App.5th 303, 314.) “A notice
violation under ICWA is subject to harmless error analysis.
[Citation.] ‘An appellant seeking reversal for lack of proper
ICWA notice must show a reasonable probability that he or she
would have obtained a more favorable result in the absence of the
error.’ ” (In re Autumn K. (2013) 221 Cal.App.4th 674, 715.)
        B. Proceedings Below
        In the detention report, DCFS indicated “the parents report
no Indian Ancestry” and attached the ICWA-010(A) form. The
ICWA-010(A) form is a declaration made under penalty of perjury
by the children’s social worker, attesting to her inquiry into
Gregory’s Indian status on December 14, 2020. Mother and
Father gave her “no reason to believe the child is or may be an
Indian child.”
        The record shows Father completed an ICWA-020 form
dated February 1, 2021, by checking the box “[n]one of the above
apply,” indicating “[n]o known ICWA[.]” The ICWA-020 form in
the record shows a revision date of March 25, 2020. 3 At Father’s
initial appearance on February 2, 2021, the juvenile court stated
Father completed the ICWA-020 form indicating he had no
Indian ancestry. Because Mother had also indicated she had no
Indian ancestry, the court found it had no reason to know that
ICWA applied or that Gregory was an Indian child. Father, who



3     Although the form in the record is not signed, it is
completed as indicated above. Father does not dispute this is the
form that he or his attorney completed.




                                11
was present electronically via Web-Ex, did not object to or
otherwise dispute the court’s finding. Neither did his attorney.
       C. Analysis
       Father’s ICWA challenge on appeal is limited to his
assertion that the wrong ICWA-020 form was used. He contends
“[t]he case should be remanded with instructions to effectuate
proper inquiry by using the new version of the ICWA-020 form
that inquires as to whether the parents may have any Indian
ancestry, not just membership.” We note Father does not
contend the juvenile court and DCFS failed entirely to inquire
into Gregory’s Indian status. He also does not contend the
ICWA-020 form that was used is invalid. He claims only that
there exists a version that was revised after March 25, 2020, and
that we must remand the matter so he may complete this newest
version. He presents no evidence this version exists. He does not
indicate when it was revised and where it may be found, much
less submit a copy of it to this court. The existence of such a
document would be subject to judicial notice. (Evid. Code, § 452,
subd. (c) [permissive judicial notice for “[o]fficial acts of
the . . . judicial departments” of any state]; Alan v. American
Honda Motor Co., Inc. (2007) 40 Cal.4th 894, 904, fn. 5 [taking
judicial notice of Judicial Council forms].) Indeed, our own
research shows the March 25, 2020 revision remains the
operative ICWA-020 form on the California courts’ website.4


4      On the court’s own motion, we take judicial notice
of the March 25, 2020 revision of the ICWA-020 form
found on the California Courts’ website.
( [as of
Nov. 1, 2021].)]




                               12
       Neither does Father make any affirmative assertion of
Indian ancestry on appeal. “Where the record below fails to
demonstrate and the parents have made no offer of proof or other
affirmative assertion of Indian heritage on appeal, a miscarriage
of justice has not been established and reversal is not required.
[Citations.]” (In re Noreen G. (2010) 181 Cal.App.4th 1359, 1388;
accord, In re H.B. (2008) 161 Cal.App.4th 115, 121; see also In re
N.E. (2008) 160 Cal.App.4th 766, 769 [failure to ask father
whether he had Indian ancestry was harmless where father
“does not assert on appeal that he in fact has any Indian
heritage”].)
                          DISPOSITION
       The challenged findings and orders are affirmed.




                                           OHTA, J. *
We Concur:



                  GRIMES, Acting P. J.




                  WILEY, J.



*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                13